Case 19-12809-JKS              Doc 519       Filed 05/01/19 Entered 05/02/19 10:47:37                            Desc Main
                                            Document     Page 1 of 11


UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY
Caption in compliance with D.N.J. LBR 9004-1
                                                                                            Order Filed on May 1, 2019 by
GIBBONS P.C.                                                                                Clerk U.S. Bankruptcy Court
                                                                                               District of New Jersey
Karen A. Giannelli, Esq.
Mark B. Conlan, Esq.
Brett S. Theisen, Esq.
One Gateway Center
Newark, New Jersey 07102
Telephone: (973) 596-4500
Facsimile: (973) 596-0545
E-mail: kgiannelli@gibbonslaw.com
         mconlan@gibbonslaw.com
         btheisen@gibbonslaw.com

Counsel to the Debtors and Debtors-in-
Possession


In re:                                                              Chapter 11

NEW ENGLAND MOTOR FREIGHT, INC.,                                    Case No. 19-12809 (JKS)
et al.,
                                                                    (Jointly Administered)
                                        1
                             Debtors.


              ORDER ESTABLISHING BAR DATES AND PROCEDURES
          AND APPROVING THE FORM AND MANNER OF NOTICE THEREOF


         The relief set forth on the following pages, numbered two (2) through and including ten

(10), is hereby ORDERED.


    DATED: May 1, 2019




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as follows:
New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc. (2777); Apex
Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357); MyJon, LLC (7305);
Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics, LLC (4666).



                                                                                                       2721839.1 115719-100281
Case 19-12809-JKS       Doc 519     Filed 05/01/19 Entered 05/02/19 10:47:37               Desc Main
                                   Document     Page 2 of 11
Page:        2
Debtors:     New England Motor Freight, Inc., et al.
Case No.:    19-12809 (JKS)
Caption:     Order Establishing Bar Dates and Procedures and Approving the Form and
             Manner of Notice Thereof




        Upon consideration of the motion (the “Motion”) of the above captioned debtors and

debtors-in-possession (collectively, the “Debtors”) for entry of an order (the “Order”)

establishing claims bar dates and procedures and approving the form and manner of notice

thereof, all as more fully described in the Motion; and the Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order of Reference to the

Bankruptcy Court Under Title 11 of the United States District Court for the District of New

Jersey, entered on July 23, 1984, and amended on September 18, 2012 (Simandle, C.J.); and the

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the

Court having found that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that proper and adequate

notice of the Motion and hearing thereon has been given and that no other or further notice is

necessary; and the Court having found that good and sufficient cause exists for the granting of

the relief requested in the Motion after having given due deliberation upon the Motion and all of

the proceedings had before the Court in connection with the Motion, it is HEREBY ORDERED

THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      Any objections to the Motion that has not been withdrawn or otherwise resolved

are hereby OVERRULED.

        3.      Except as otherwise provided herein, all persons or entities (including, without

limitation, individuals, partnerships, corporations, joint ventures, and trusts) that assert a claim,

as defined in section 101(5) of the Bankruptcy Code, against the Debtors (each, a “Claim,” and

                                                 2
                                                                                  2721839.1 115719-100281
Case 19-12809-JKS       Doc 519     Filed 05/01/19 Entered 05/02/19 10:47:37              Desc Main
                                   Document     Page 3 of 11
Page:       3
Debtors:    New England Motor Freight, Inc., et al.
Case No.:   19-12809 (JKS)
Caption:    Order Establishing Bar Dates and Procedures and Approving the Form and
            Manner of Notice Thereof




collectively, “Claims”), including, without limitation, any claims under section 503(b)(9) of the

Bankruptcy Code (each, a “503(b)(9) Claim”), secured claims, and priority claims, which arose

on or prior to the Petition Date, who do not file a proof of such Claim (each, a “Proof of Claim,”

and collectively, “Proofs of Claim”) in the manner provided for herein so that it is actually

received on or before June 18, 2019 at 5:00 p.m. (prevailing Eastern Time) (the “General Bar

Date”), shall not be permitted to (a) vote to accept or reject any plan filed in the chapter 11

cases, (b) participate in any distribution in the chapter 11 cases on account of such Claim, or (c)

receive further notices regarding such Claim.

       4.      Except as otherwise provided herein, all governmental units, as defined in section

101(27) of the Bankruptcy Code, that assert a Claim against the Debtors which arose on or prior

to the Petition Date who do not file a Proof of Claim in the manner provided herein so that it is

actually received on or before August 12, 2019 at 5:00 p.m. (prevailing Eastern Time) (the

“Government Bar Date”) shall not be permitted to (a) vote to accept or reject any plan filed in

the chapter 11 cases, (b) participate in any distribution in the chapter 11 cases on account of such

Claim, or (c) receive further notices regarding such Claim.

       5.      The following procedures for the filing of Proofs of Claim in the chapter 11

cases shall apply:


                       a.     A Proof of Claim must: (i) be written in the English language; (ii)
                              be denominated in lawful currency of the United States as of the
                              Petition Date; (iii) conform substantially to the Proof of Claim
                              Form or Official Bankruptcy Form No. 410 (“Official Form
                              410”);3 (iv) set forth with specificity the legal and factual basis for
                              the alleged Claim; (v) include supporting documentation (or, if such

                                                 3
                                                                                 2721839.1 115719-100281
Case 19-12809-JKS      Doc 519    Filed 05/01/19 Entered 05/02/19 10:47:37              Desc Main
                                 Document     Page 4 of 11
Page:       4
Debtors:    New England Motor Freight, Inc., et al.
Case No.:   19-12809 (JKS)
Caption:    Order Establishing Bar Dates and Procedures and Approving the Form and
            Manner of Notice Thereof




                             documentation is voluminous, include a summary of such
                             documentation) or an explanation as to why such documentation is
                             not available; and (vi) be signed by the claimant or, if the claimant
                             is not an individual, by an authorized agent of the claimant.

                      b.     A Proof of Claim shall be deemed timely filed only if the Proof of
                             Claim is actually received by DRC on or before the applicable
                             Bar Date (i) electronically through the website of the Debtors’
                             claims and noticing agent, Donlin, Recano & Company, Inc., using
                             the interface available on such website located at
                             https://www.donlinrecano.com/Clients/nemf/FileClaim           (the
                             “Electronic Filing System”) or (ii) by mail at the following
                             address:

                                    Donlin, Recano & Company, Inc.
                                    Re: New England Motor Freight, Inc., et al.
                                    P.O. Box 199043
                                    Blythebourne Station
                                    Brooklyn, NY 11219

                             or (ii) by courier, hand delivery, or overnight delivery at the
                                     following address:

                                    Donlin, Recano & Company, Inc.
                                    Re: New England Motor Freight, Inc., et al.
                                    6201 15th Avenue
                                    Brooklyn, NY 11219

                      c.     Proofs of Claim sent by facsimile, telecopy, or electronic mail
                             (other than Proofs of Claim filed electronically through the
                             Electronic Filing System) will not be accepted.


       6.      The forms of the Bar Date Notice, the Proof of Claim Form, the Publication

Notice, and the manner of providing notice of the Bar Dates proposed in the Motion, are

approved in all respects. The form and manner of notice of the Bar Dates approved herein satisfy

the notice requirements of the Bankruptcy Code and the Bankruptcy Rules.


                                               4
                                                                               2721839.1 115719-100281
Case 19-12809-JKS       Doc 519     Filed 05/01/19 Entered 05/02/19 10:47:37               Desc Main
                                   Document     Page 5 of 11
Page:       5
Debtors:    New England Motor Freight, Inc., et al.
Case No.:   19-12809 (JKS)
Caption:    Order Establishing Bar Dates and Procedures and Approving the Form and
            Manner of Notice Thereof




       7.      Subject to terms described in this order for holders of claims subject to the

Governmental Bar Date, the following entities must file proofs of claim on or before the General

Bar Date:

               a.      any person or entity whose claim against a Debtor is not listed in the
               applicable Debtor’s schedules of assets and liabilities (the “Schedules”) or is
               listed in such Schedules as “contingent,” “unliquidated,” or “disputed” if such
               person or entity desires to participate in any of these chapter 11 cases or share in
               any distribution in any of these chapter 11 cases;

               b.     any person or entity who believes that its claim is improperly classified in
               the Schedules or is listed in an incorrect amount and who desires to have its claim
               allowed in a different classification or amount other than that identified in the
               Schedules;

               c.      any person or entity that believes that its prepetition claims as listed in the
               Schedules is not an obligation of the specific Debtor against which the claim is
               listed and that desires to have its claim allowed against a Debtor other than that
               identified in the Schedules; and

               d.    any person or entity who believes that its claim against a Debtor is or may
               be an administrative expense pursuant to section 503(b)(9) of the Bankruptcy
               Code.

       8.      The following entities, whose claims otherwise would be subject to the General

Bar Date or the Governmental Bar Date, need not file claims in the chapter 11 cases:

               a.     any person or entity that already has filed a signed proof of claim against
               the respective Debtor(s) with the Clerk of the Court or with DRC in a form
               substantially similar to Official Form 410;

               b.      any person or entity whose claim is listed on the Schedules if: (i) the claim
               is not scheduled as any of “disputed,” “contingent,” or “unliquidated;” (ii) such
               person or entity agrees with the amount, nature, and priority of the claim as set
               forth in the Schedules; and (iii) such person or entity does not dispute that its
               claim is an obligation only of the specific Debtor against which the claim is listed
               in the Schedules;



                                                 5
                                                                                  2721839.1 115719-100281
Case 19-12809-JKS       Doc 519     Filed 05/01/19 Entered 05/02/19 10:47:37              Desc Main
                                   Document     Page 6 of 11
Page:       6
Debtors:    New England Motor Freight, Inc., et al.
Case No.:   19-12809 (JKS)
Caption:    Order Establishing Bar Dates and Procedures and Approving the Form and
            Manner of Notice Thereof




               c.     any person or entity whose claim has previously been allowed by order of
               the Court;

               d.     any person or entity whose claim has been paid in full by the Debtors
               pursuant to the Bankruptcy Code or in accordance with an order of the Court;

               e.      any Debtor having a claim against any other Debtor;

               f.     any person or entity whose claim is based on an equity interest in either of
               the Debtors;

               g.      any person or entity holding a claim for which a separate deadline is fixed
               by this Court;

               h.      any person or entity holding a claim allowable under sections 503(b) and
               507(a)(2) of the Bankruptcy Code as an expense of administration incurred in the
               ordinary course, provided, however, that any person or entity asserting a claim
               entitled to priority under section 503(b)(9) of the Bankruptcy Code must assert
               such claims by filing a request for payment or a proof of claim on or prior to the
               Claims Bar Date;

               i.     Professionals retained by the Debtors or any statutory committees (each a
               “Committee”) pursuant to orders of the Court who assert administrative claims for
               fees and expenses subject to the Court’s approval pursuant to sections 328, 330,
               331, and 503(b) of the Bankruptcy Code or 28 U.S.C. § 156(c); and

               j.      Any person or entity holding a Claim payable to the Court or the United
               States Trustee Program pursuant to 28 U.S.C. § 1930.

       9.      If the Debtors amend or supplement the Schedules subsequent to the date of

service of the Bar Date Notice, the Debtors shall give notice of any such amendment or

supplement to the holders of Claims affected thereby, and such holders shall be afforded until the

later of (i) the applicable Bar Date or (ii) 5:00 p.m. (prevailing Eastern Time) on the date that is

twenty-one (21) days from the date on which such notice is given, to file Proofs of Claim in

respect of their Claims (the “Amended Schedules Bar Date”). Any person or entity who files a



                                                 6
                                                                                 2721839.1 115719-100281
Case 19-12809-JKS         Doc 519     Filed 05/01/19 Entered 05/02/19 10:47:37             Desc Main
                                     Document     Page 7 of 11
Page:          7
Debtors:       New England Motor Freight, Inc., et al.
Case No.:      19-12809 (JKS)
Caption:       Order Establishing Bar Dates and Procedures and Approving the Form and
               Manner of Notice Thereof




proof of claim before the Schedules are amended shall not be required to file another proof of

claim.

         10.      Any person or entity holding a Claim arising from the Debtors’ rejection of an

executory contract or unexpired lease (a “Rejection Damages Claim”) shall be afforded the

opportunity to file a Proof of Claim on account of such Rejection Damages Claim on or before

the later of (i) the applicable Bar Date or (ii) 5:00 p.m. (prevailing Eastern Time) on the date

that is thirty (30) days following the entry of the order approving the rejection of the executory

contract or unexpired lease pursuant to which the entity asserting the Rejection Damages Claim

is a party (the “Rejection Bar Date,” and collectively with the General Bar Date, the

Government Bar Date, and the Amended Schedules Bar Date, each, a “Bar Date,” and

collectively, the “Bar Dates”). Notwithstanding the foregoing, a party to an executory contract or

unexpired lease that asserts a Claim on account of unpaid amounts accrued and outstanding as of

the Petition Date pursuant to such executory contract or unexpired lease (other than a Rejection

Damages Claim) must file a Proof of Claim for such amounts on or before the applicable Bar

Date unless such party is expressly excluded from filing a Proof of Claim.

         11.      Parties asserting claims against the Debtors that accrued before the Petition Date

must use a proof of claim form (the "Proof of Claim Form") substantially in the form attached

as Exhibit C to the Motion or Official Form 410.

         12.      Any entity holding an interest in the Debtors (an "Interest Holder"), which

interest is based exclusively upon the ownership of: (a) a membership interest in a limited

liability company; (b) common or preferred stock in a corporation; or (c) warrants or rights to

                                                  7
                                                                                  2721839.1 115719-100281
Case 19-12809-JKS        Doc 519     Filed 05/01/19 Entered 05/02/19 10:47:37               Desc Main
                                    Document     Page 8 of 11
Page:        8
Debtors:     New England Motor Freight, Inc., et al.
Case No.:    19-12809 (JKS)
Caption:     Order Establishing Bar Dates and Procedures and Approving the Form and
             Manner of Notice Thereof




purchase, sell or subscribe to such a security or interest (any such security or interest being

referred to herein as an "Interest"), need not file a proof of interest on or before the General Bar

Date; provided, however, Interest Holders who want to assert claims against the Debtors that

arise out of or relate to the ownership or purchase of an Interest, including claims arising out of

or relating to the sale, issuance or distribution of the Interest, must file a claim by the applicable

Bar Dates, unless another exception identified in this Order applies.

       13.      Should any entity that is required to file a proof of claim or proof of interest in the

chapter 11 cases pursuant to the Bankruptcy Code, the Bankruptcy Rules, or this Order fail to do

so in accordance with the procedures set forth herein by the applicable Bar Date, such entity

shall not be treated as a creditor or equity security holder, as applicable, in the chapter 11 cases,

and therefore, shall not be permitted to (a) vote on any plan of reorganization or plan of

liquidation; (b) receive any distribution under any confirmed plan, or (c) receive further notices

regarding such Claims.

       14.      The Debtors shall retain the right to: (a) dispute, or assert offsets or defenses

against, any filed proofs of claim, or any claim listed or reflected in the Schedules, as to nature,

amount, liability, classification or otherwise; (b) subsequently designate any scheduled claim as

disputed, contingent or unliquidated; and (c) otherwise amend or supplement the Schedules.

       15.      As soon as practicable but no later than five (5) business days after entry of the

Order, the Debtors, through DRC or otherwise, shall serve the Bar Dates Notice Package,

including a copy of the Bar Date Notice and the Proof of Claim Form, substantially in the forms

attached to the Motion as Exhibit B and Exhibit C, respectively, by first-class mail, postage

                                                  8
                                                                                   2721839.1 115719-100281
Case 19-12809-JKS         Doc 519    Filed 05/01/19 Entered 05/02/19 10:47:37              Desc Main
                                    Document     Page 9 of 11
Page:         9
Debtors:      New England Motor Freight, Inc., et al.
Case No.:     19-12809 (JKS)
Caption:      Order Establishing Bar Dates and Procedures and Approving the Form and
              Manner of Notice Thereof




prepaid, on: (a) all holders of claims or potential claims listed in the Debtors’ Schedules; (b) the

Office of the United States Trustee for the District of New Jersey; (c) counsel to one or more

statutory committees (collectively, the "Committees") that may be appointed in the chapter 11

cases; (d) all parties that have requested notice in these cases pursuant to Bankruptcy Rule 2002

as of the date of the entry of the Bar Date Order; (e) all counterparties to executory contracts and

unexpired leases of the Debtors listed in the Schedules or their designated representatives; (f) all

parties to litigation with the Debtors; (g) the Internal Revenue Service for this district and all

other taxing authorities for the jurisdictions in which the Debtors conduct business; (h) all

relevant state attorneys general; (i) all holders of record of any Interests in any of the Debtors as

of the date of the Bar Date Order; and (j) all other entities listed on the Debtors' respective

matrices of creditors.

       16.       As soon as practicable but no later than five (5) business days after entry of the

Order, the Debtors shall post the Proof of Claim Form and Bar Date Notice on the website

established          by        DRC           for        the         chapter         11            cases

(https://www.donlinrecano.com/Clients/nemf/Index).

       17.       The Debtors are hereby authorized to provide supplemental mailings of the Bar

Date Package at any time in advance of the applicable Bar Date as may be necessary, including,

without limitation, when (a) notices are returned by the post office with forwarding addresses,

(b) certain parties acting on behalf of parties in interest decline to pass along notices to such

interested parties and instead return such interested parties’ names and addresses to the Debtors

for direct mailing by the Debtors, and (c) additional potential claimants subsequently become

                                                   9
                                                                                  2721839.1 115719-100281
Case 19-12809-JKS       Doc 519    Filed 05/01/19 Entered 05/02/19 10:47:37                 Desc Main
                                  Document     Page 10 of 11
Page:        10
Debtors:     New England Motor Freight, Inc., et al.
Case No.:    19-12809 (JKS)
Caption:     Order Establishing Bar Dates and Procedures and Approving the Form and
             Manner of Notice Thereof




known to the Debtors as the result of the Bar Date noticing process or otherwise.

Notwithstanding the foregoing, the Debtors shall not be required to provide any additional notice

to any party to whom the Debtors mailed the Bar Date Package in accordance with the terms of

this Order and such notice was returned to the Debtors as undeliverable without a forwarding

address.

       18.      Additionally, the Debtors shall not be required to mail any Bar Date Notice

Package to any party to whom they have mailed a notice required under the Bankruptcy Rules

during the chapter 11 cases and such notice has been returned to the Debtors without instructions

for forwarding such notice to the current address of the intended party.

       19.      Pursuant to Bankruptcy Rule 2002(l) and 9008, the Debtors shall publish notice of

the Bar Dates substantially in the form attached to the Motion as Exhibit D (the "Publication

Notice") in such publication()s as may be deemed appropriate as means to provide notice of the

Bar Dates to such unknown potential claimants. The Debtors will cause such publication to occur

no later than five (5) business days after serving the Bar Dates Notice Package.

       20.      The Proof of Claim Form will state, along with the claimant's name: (a) whether

the claimant's claim is listed in the Schedules and, if so, the Debtor against which the claimant's

claim is scheduled; (b) whether the claimant's claim is listed as disputed, contingent or

unliquidated; (c) whether the claimant's claim is listed as secured, unsecured or priority; and (d)

the dollar amount of the claim (as listed in the Schedules).

       21.      The Debtors and DRC are authorized to take all actions necessary to effectuate

the relief granted pursuant to this Order in accordance with the Motion.

                                                10
                                                                                   2721839.1 115719-100281
Case 19-12809-JKS       Doc 519    Filed 05/01/19 Entered 05/02/19 10:47:37             Desc Main
                                  Document     Page 11 of 11
Page:        11
Debtors:     New England Motor Freight, Inc., et al.
Case No.:    19-12809 (JKS)
Caption:     Order Establishing Bar Dates and Procedures and Approving the Form and
             Manner of Notice Thereof




       22.      The Court retains jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.




                                                11
                                                                               2721839.1 115719-100281
